Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Action is in response to application filed on 4/27/2022. 
Claims 1-21 are pending in this application.
Claims 1-3, 5, 8-10, 12, 15-21 have been amended.
Claims 1-21 are allowed.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/28/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach neither singly nor in combination, the claimed limitations of “in response to detecting a network topology change associated with a particular logical entity within the logical network environment, and based on the network topology change, determining first state change information identifying a first update to first state information maintained by a first compute node from the multiple compute nodes; based on the first state change information, determining second state change information identifying a second update to second state information maintained by a second compute node from the multiple compute nodes” as recited in claim 1 and similarly stated in claim 8, 15. These limitations, in conjunction with other limitations in the independent claims, are not specifically disclosed or remotely suggested in the prior art of record. A review of claims 1-21 indicated claims 1-21 are allowable over the prior art of record.
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure is listed below:
US 2016/0301603 A1: Disclose [0113-0116] FIG. 12 illustrates the case where a generic legacy packet is sent from the first edge switch SW1 to the third edge switch SW3. The flow of FIG. 12 starts with S610 in which the first edge switch SW1 receives from the first legacy router R1 a legacy packet P1 with a destination IP address that does not belong to an OpenFlow switch group. Because the first edge switch SW1 does not have a flow entry for the packet P1, the first edge switch SW1 may send the packet P1 to the controller 10 and query the flow processing (by sending a packet-in message) in S620. The message management module 130 of the controller 10 may determine whether SDN control is available for the flow in S630. In the present example, as the packet P1 is interpretable, but directed toward the legacy network, the controller 10 is not able to generate a route for the packet P1. Thus, the controller 10 may relay both the packet P1 and port 11, which is an incoming port, to the legacy routing container 300 through the legacy interface module 145 in S640.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE LIN whose telephone number is (571) 272-5137.  The examiner can normally be reached on Monday – Friday 7:30 AM – 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J. Gillis can be reached on (571) 272-7951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S. L./
Examiner, Art Unit 2446

/MICHAEL A KELLER/Primary Patent Examiner, Art Unit 2446